Exhibit 99.4 HULUNBEIER BEIXUE DAIRY CO., LTD. BALANCE SHEETS December 31, September 30, 2009 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 8,194 $ 5,337 Accounts receivable 164,489 164,505 Inventories 979 73,755 Prepaid expenses 21,140 16,583 Total current assets 194,802 260,181 Property, plant and equipment, net 4,656,077 4,656,548 Intangible assets, net 675,702 679,477 Total assets $ 5,526,581 $ 5,596,205 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 48,675 $ 13,445 Other payable - 35,235 Accrued expenses 4,251 21,584 Advances from customers 10,283 10,284 Loan from shareholders 1,933,845 717,284 Due to related parties 462,567 1,754,639 Total current liabilities 2,459,621 2,552,471 Shareholders' equity Registered capital 129,206 129,206 Additional paid in capital 2,983,183 2,983,183 Accumulated deficits (188,111 ) (211,644 ) Accumulated other comprehensive income 142,682 142,989 Total shareholders' equity 3,066,960 3,043,734 Total liabilities and shareholders' equity $ 5,526,581 $ 5,596,205 The accompanying notes are an integral part of these financial statements F-1 HULUNBEIER BEIXUE DAIRY CO., LTD. STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended December 31 2009 2008 Net sales $ - $ 418,319 Cost of goods sold - 388,972 Gross profit - 29,347 Operating expenses: Distribution expenses - 52,387 General and administrative expenses - 6,844 Total operating expenses - 59,231 Operating loss - (29,884 ) Other income / (expenses) 23,533 4,290 Income (loss) before income taxes 23,533 (25,594 ) Provision for income taxes - - Net income(loss) $ 23,533 $ (25,594 ) Other comprehensive income (loss): Foreign currency translation adjustment (307 ) (11,171 ) Comprehensive income (loss) $ 23,226 $ (36,765 ) Earnings (loss) per share Basic and diluted $ 0.02 $ (0.03 ) Weighted average shares outstanding Basic and diluted 1,000,000 1,000,000 The accompanying notes are an integral part of these financial statements F-2 HULUNBEIER BEIXUE DAIRY CO., LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended December 31, 2009 2008 Cash flows from operating activities Net income (loss) $ 23,533 $ (25,594 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation and amortization 3,706 37,446 Changes in assets and liabilities: (Increase) decrease in - Accounts receivables - 160,430 Inventories 72,765 120,159 Prepaid expenses (4,558 ) (17,316 ) Increase (decrease) in - Accounts payable and other payable 0 2,163,986 Accrued expenses (17,330 ) (225,476 ) Advance from customers - 10,264 Net cash provided by operating activities 78,116 2,223,899 Cash flows from investing activities Purchase of fixed assets - (2,559 ) Cash used for contruction in progress - (83,259 ) Loan to related parties - - Net cash used in investing activities - (85,818 ) Cash flows from financing activities Repayment to related parties (1,291,826 ) (1,208,494 ) Repayment to shareholders - (932,934 ) Proceeds from shareholder loans 1,216,568 - Net cash used in financing activities (75,258 ) (2,141,428 ) Effect of exchange rate changes on cash and cash equivalents (1 ) (49 ) Net increase (decrease) in cash and cash equivalents 2,858 (3,396 ) Cash and cash equivalents, beginning of period 5,337 8,328 Cash and cash equivalents, end of period $ 8,194 $ 4,932 Non-cash investing and financing activities: Capital contribution in the form of fixed assets $ - $ 598,438 The accompanying notes are an integral part of these financial statements F-3 HULUNBEIER BEIXUE DAIRY CO., LTD. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED DECEMBER 31, 2 1. ORGANIZATION AND BASIS OF PRESENTATION Hulunbeier Beixue Dairy Co., Ltd. (the "Company"), established on March 26, 2007 under the laws of the People’s Republic of China (“PRC” or “China”), is engaged in the production, processing, distribution and development of powdered milk products in the PRC. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.
